Blood worth, J.
Where two persons were jointly indicted for transporting alcoholic liquor, and no other person was named in the indictment, and it was not alleged therein that these two and others engaged in the unlawful act, it was error, requiring- the grant of a new trial, for the judge to charge that if a named third person, “or other persons known or unknown, according to the evidence, transported whisky, and that this defendant was present aiding and abetting such other person or persons in the commission of their unlawful act, and participating in their criminal intent, the defendant is likewise guilty.” This instruction was error because under it the jury were authorized to return a verdict against the accused even though there was no evidence to show that he, in conjunction with the person jointly indicted with him, transported intoxicating liquor. Hubbard v. State, 123 Ga. 17 (51 S. E. 11).
As, under this ruling, a new trial is required, it is unnecessary to discuss other alleged errors, since they are of such a character that they will not likely recur on another trial.

Judgment reversed.


Luke, J., concurs. Broyles, G. J., dAssents.